


Exhibit 10.1




LUMINEX CORPORATION


AMENDED AND RESTATED
MANAGEMENT INCENTIVE PLAN




BACKGROUND AND OBJECTIVES


The Management Incentive Plan (the “MIP”) has been established by Luminex
Corporation (the “Company”) to encourage and reward successful performance by
its senior officers consistent with the Company’s compensation philosophies and
objectives. The MIP provides an annual incentive compensation opportunity for
key executives for achieving important Company financial performance targets,
project goals, and individual performance leadership goals (collectively
“Goals”). Each year the Compensation Committee of the Luminex Board of Directors
(the “Committee”), in consultation with the Chief Executive Officer (the “CEO”),
will establish award opportunities and goals for determination of potential
awards hereunder. The following defines MIP eligibility, the size of potential
award opportunities, performance measurement, form and timing of award payments,
administrative guidelines and definitions for ongoing MIP participants.


ELIGIBILITY


Eligibility for an award under the MIP (an “MIP Award”) will be proposed by the
CEO and approved by the Committee at or near the beginning of each fiscal year
(each such year being a “Performance Period”). Generally, MIP participants
(“Participants”) will be selected from key executives who primarily are
responsible for the annual growth and profitability of Luminex. As new officers
join the Company, they may be afforded the opportunity to participate in the MIP
in the sole discretion of the Committee.


AWARD OPPORTUNITIES


Each Participant will be eligible for a payout for each applicable Performance
Period if Total Consolidated Revenue (or such other metric (or metrics) as may
be established by the Committee from year to year) for that year exceeds the
threshold amount established by the Committee for such year (the “Threshold
Amount”). Payouts under the MIP will be subject to a maximum payout established
by the Committee for each Participant as a percentage of the Participant’s base
salary. Within that limit, each Participant will be assigned a targeted award
opportunity, based on actual performance achievement described under
‘Performance Objectives’ below and/or other factors deemed relevant by the
Committee.


Each Participant’s base salary earned for the Performance Period will be
multiplied by the actual MIP award percentage earned as approved by the
Committee to determine the dollar value of the award for that Performance
Period. The award percentage shall be recommended by the CEO and submitted to
the Committee for review and approval. The MIP Award will be paid to each
individual Participant as soon as is practical thereafter and in accordance with
‘Form and Timing of Awards’ set forth below. The Committee has the discretion to
determine that no or reduced awards are payable to a Participant if the
Committee determines that a Participant’s conduct during the Performance Period
was inconsistent with the Company’s Code of Compliance or the Participant
otherwise materially breaches any employment agreement or other material Company
policy or conduct requirement.


PERFORMANCE OBJECTIVES


Except as otherwise determined by the Committee, the performance objectives
shall typically consist of four elements: Corporate Financial Objectives,
Corporate Research and Development Goals, Key Project Objectives, and Leadership
Objectives. Within each of the foregoing elements, the Committee may approve
multiple goals or objectives, with individual weightings as approved by the
Committee. The MIP performance objectives and relative weightings will be
proposed by the CEO and approved by the Committee not later than 90 days after
the beginning of each fiscal year. The performance objectives will be subject to
such adjustments and exclusions as determined by the Committee upon the
recommendation of the CEO or other factors deemed appropriate by the Committee.
MIP objectives shall be equitably adjusted during the year if a major change
occurs in the Company’s capital structure, e.g., an acquisition or merger.






--------------------------------------------------------------------------------




Except as otherwise determined by the Committee, Corporate Financial Objectives
are subject to an over/underachievement scale with possible payouts of 0% to
200% of the potential ‘Target’ bonus amount allocated to each such objective
based on financial results between specified ‘Minimum,’ ‘Target’ and ‘Maximum’
levels (as further described below) of the applicable performance targets
calculated on a linear basis, with minimum payouts starting at a defined
threshold established annually by the Committee.
Except as applicable for the CEO, or as otherwise determined by the Committee,
Research & Development Goals, Key Project and Leadership Objectives are not
subject to an overachievement scale, but specified project goals are typically
graded 100% for on time completion, 75% for 100% completion that is late but
still occurs during the plan year, 50% for at least 50% completion and meeting
the schedule, 25% for partial completion which was also behind schedule and 0%
for failure to complete at least 50% of the project. In each case, the final
decision will be up to the judgment of the Committee based, in part, upon the
recommendation of the CEO. The Leadership Goal shall be generally valued at 10%
and is usually only applicable to individuals at the Senior Vice President and
Vice President levels. Measurement of the Leadership goal will range from 0% to
10%, usually in full percentage increments based upon the judgment of the
Committee following input of the CEO.


The Committee has established performance thresholds relating to Corporate
Financial Objectives in the following categories:
•
Minimum Acceptable - The Luminex performance level below which no incentive will
be paid for the Corporate Financial Objectives portion of the performance
objectives, which will be set annually for each of the Corporate Financial
Objectives;

•
Target - The Luminex performance level where the actual incentive award equals
the targeted award, which is set individually for each Officer; and

•
Maximum - The Luminex performance level where the actual incentive award exceeds
the targeted award by the maximum amount permitted under the MIP, which will be
set annually for each of the Corporate Financial Objectives.



FORM AND TIMING OF AWARDS


MIP Award calculations will be certified and finalized (and the resulting MIP
Awards paid) between January 1 and March 15th of the fiscal year following the
close of a Performance Period. All MIP Awards will be paid in cash in a lump sum
unless a written decision to defer an award has been filed with the MIP
administrator pursuant to a plan or other procedures approved by the Committee.
The Committee reserves the discretion to make payments of MIP Awards in shares
of the Company’s common stock, restricted or unrestricted.


ADMINISTRATIVE GUIDELINES


Subject to applicable law, all amendments, guidelines, procedures, designations,
determinations, interpretations, and other decisions under or with respect to
the MIP (including the Recoupment Policy described below) or any MIP Award,
whether before or after the date of grant, shall be within the sole discretion
of the Committee, which may be made at any time and shall be final, conclusive
and binding.


•
Employee Termination - To receive an award, a participant must be an employee of
the Company on the day the MIP Award is paid, unless waived by the Committee, or
as required by the terms of a written agreement with an employee or by
applicable law.

•
New Hires - Employees must be employed on or by October 1st of the Performance
Period to be eligible for an award, unless waived by the Committee upon the
recommendation by the CEO. MIP Awards for new hires are earned on a pro-rata
basis, based on their salary earned during the Performance Period, unless waived
by the Committee.

•
Base Salary Rate - Base salary for MIP Award calculations shall be the actual
base salary earned for the applicable Performance Period.

•
Support Documentation - The Luminex Chief Financial Officer shall be responsible
for maintaining all necessary support documentation regarding performance and
bonus calculations under the MIP.

•
No Rights to Awards - No employee shall have any claim to be granted any award
and there is no obligation for uniformity of treatment among Participants. The
terms and conditions of awards, if any, need not be the same with respect to
each Participant.



BONUS RECOUPMENT POLICY


The Company can recover any incentive compensation awarded or paid pursuant to
this MIP based on (i) achievement of financial results that were subsequently
the subject of a restatement, other than as a result of changes to accounting
rules and regulations, or (ii) financial information or performance metrics
subsequently found to be materially inaccurate, in each case regardless of
individual fault. The recovery policy applies to any incentive compensation
earned or paid to an employee pursuant to this MIP at a time when he or she is
an employee after the effective date of the MIP. Subsequent changes in status
(including, without




--------------------------------------------------------------------------------




limitation, change of title or responsibilities, retirement or termination of
employment) do not affect the Company’s rights to recover compensation under the
policy. The Committee will administer this policy and exercise its discretion
and business judgment in the fair application of this policy based on the facts
and circumstances as it deems relevant in its sole discretion. More
specifically, the Committee shall determine in its discretion any appropriate
amounts to recoup, and the timing and form of recoupment; provided that any
recoupment shall not exceed the portion of any applicable bonus paid hereunder
that is in excess of the amount of performance-based or incentive compensation
that would have been paid or granted based on the actual, restated financial
statements or actual level of the applicable financial or performance metrics as
determined by the Committee in its sole discretion. In addition, (1) any award
made pursuant to this MIP shall be subject to mandatory repayment by the
participant to the Company to the extent provided under applicable laws which
impose mandatory recoupment, under the circumstances set forth in such
applicable laws, including the Sarbanes Oxley Act of 2002, and (2) the
provisions set forth under this "Bonus Recoupment Policy" section of the MIP may
be amended by the Committee from time to time, including without limitation to
comply with final SEC rules adopted pursuant to the Dodd-Frank Wall Street
Reform and Consumer Protection Act or any recoupment or "clawback" policy
adopted or amended by the Company in connection therewith.
For avoidance of doubt, the Company may offset the amounts of any such required
recoupment against any amounts otherwise owed by a participant to the Company,
including by the cancellation of unvested equity awards, in each case as
determined by the Committee in its sole discretion and consistent with section
409A of the Internal Revenue Code, as amended.


If any restatement of the Company’s financial results indicates that the Company
should have made higher performance-based or incentive-based payments than those
actually made under the MIP for a period affected by the restatement, then the
Committee shall have the discretion to cause the Company to make appropriate
incremental payments to effected participants then-currently employed by the
Company. The Committee will determine, in its sole discretion, the amount, form
and timing of any such incremental payments, which shall be no more than the
difference between the amount of performance-based or incentive compensation
that was paid or awarded and the amount that would have been paid or granted
based on the actual, restated financial statements.




As amended and restated March 22, 2016
Luminex Corporation Compensation Committee






